Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-9 and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 7, 13, 15 and 19.
Claim 7 recites a method of making a steel Yankee cylinder comprising: the welding operation is carried out exclusively from an outside of the Yankee cylinder (1), and wherein the welding operation is carried out as a butt welding operation in which a backing material (7) is used on an inside of the Yankee cylinder (1) such that, between each end wall (3, 4) and the cylindrical shell (2), wherein the backing material (7) is defined by a lip that protrudes from each axial end of the cylindrical shell (2) and extends into an area radially inside of each of the end walls (3, 4), and wherein the weld bead (8) further extends to an external circumferential surface of the lip, such that a portion of the weld bead (8) is located axially closer to a center of the Yankee cylinder (1) than an inner surface (9) of the cylindrical shell (2).
Claim 13 recites a steel Yankee cylinder (1) comprising: a cylindrical shell (2) having an inner surface (9), an angled surface (6), and a lip (7) protruding from the angled surface (6); and two end walls (3, 4) each having an angled surface (5) welded, via a single circumferential weld bead (8), to the lip (7) and the angled surface (6) of the cylindrical shell (2), wherein: the single weld bead (8) is carried out exclusively as a butt-welding operation from an outside of the Yankee cylinder (1); the lip (7) extends into an area radially inside of each of the two end walls (3, 4) and beyond the angled surface (6); and the single weld bead (8) further extends to an external circumferential surface of the lip (7), such that a portion of the weld bead (8) is located axially closer to a center of the Yankee cylinder (1) than the inner surface (9) of the cylindrical shell.
Claim 15 recites a method of making a steel Yankee cylinder (1) by welding a cylindrical shell (2) to two end walls (3, 4) such that the cylindrical shell (2) and the end walls (3,4) together form the Yankee cylinder (1), wherein each end wall (3,4) is welded to the cylindrical shell (2) by a single circumferential weld between opposing surfaces (5, 6) of each end wall and the cylindrical shell (2) respectively, wherein the welding operation is carried out exclusively from an outside of the Yankee cylinder (1), wherein the welding operation is carried out as a butt welding operation in which a backing material (7) is used on an inside of the Yankee cylinder (1) such that, between each end wall (3, 4) and the cylindrical shell (2), wherein the backing material (7) is defined by a lip that protrudes from each end wall (3, 4) and extends into an area on the inside of the cylindrical shell (2), and wherein an external circumferential surface of the lip is axially spaced a distance apart from an inner surface (9) of the cylindrical shell (2) to form a gap between the inner surface (9) and the lip, into which gap the single weld bead (8) extends.
Claim 19 recites a steel Yankee cylinder (1) comprising: two end walls (3, 4) each having an angled surface (5) and a lip (7) protruding from the angled surface (5); a cylindrical shell (2) having an inner surface (9) and an angled surface (6) welded, via a single circumferential weld bead (8), to the lip (7) and the angled surface (5) of each of the two end walls (3, 4), wherein: the single weld bead (8) is carried out exclusively as a butt-welding operation from an outside of the Yankee cylinder (1); the lip (7) extends into an area radially inside of each of the two end walls (3, 4), beyond the angled surface (5), and adjacent the inner surface (9) of the cylindrical shell (2); and an external circumferential surface of the lip (7) is axially spaced a distance apart from the inner surface (9) of the cylindrical shell (2) to form a gap between the inner surface (9) and the lip, into which gap the single weld bead (8) further extends which the closest prior art of record of Mennucci (WO2013/117975) or Deying (CN203091112) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/12/2021